              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 1 of 12



Richard C. Boardman, Bar No. 2922
RBoardman@perkinscoie.com
PERKINS COIE LLP
1111 West Jefferson Street, Suite 500
Boise, ID 83702-5391
Telephone: 208.343.3434
Facsimile: 208.343.3232

Kevin Díaz, admitted Pro Hac Vice
kdiaz@compassionandchoices.org
COMPASSION & CHOICES
101 SW Madison Street, Unit 8009
Portland, OR 97207
Telephone: 503.943.6532

Kim Clark, admitted Pro Hac Vice
kclark@legalvoice.org
LEGAL VOICE
907 Pine Street, Suite 500
Seattle, WA 98101
Telephone: 206.682.9552

Attorneys for Plaintiffs
                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

ANNA ALMERICO, CHELSEA
GAONA-LINCOLN, MICAELA
AKASHA DE LOYOLA-CARKIN, and
HANNAH SHARP,                                  Case No. 1:18-CV-00239-BLW

                        Plaintiffs,
                                               REPLY IN SUPPORT OF PLAINTIFFS’
         v.                                    MOTION FOR RECONSIDERATION OF
LAWRENCE DENNEY, as Idaho                      MEMORANDUM DECISION AND ORDER
Secretary of State in his official capacity,   [DKT 33]
LAWRENCE WASDEN, as Idaho
Attorney General in his official capacity,
RUSSELL BARRON, as Director of the
Idaho Department of Health and Welfare in
his official capacity,

                        Defendants.




REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 1
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 2 of 12



         I.       Introduction.

         The Memorandum Decision and Order constitutes clear error because it fails to subject

the Pregnancy Exclusion to the same strict scrutiny analysis that the Court applied in Salerno – a

standard that the Pregnancy Exclusion cannot satisfy under any circumstance. Under United

States v. Salerno, a statute that burdens the fundamental right to liberty must satisfy strict

scrutiny. U.S. v. Salerno, 481 U.S. 739, 745 (1987). If it does not, it is fatally flawed and there is

“no set of circumstances” in which it could be applied in a manner that is constitutional. Id.

(emphasis added). This is not just Plaintiffs’ opinion. The Ninth Circuit interprets Salerno the

same way. Lopez-Valenzuela v. Arpaio, 770 F. 3d 772, 777 (9th Cir. 2014) (citing Salerno, 481

U.S. at 748-51, for the proposition that a statute that burdens the fundamental right to liberty

must be “carefully limited” to serve a “compelling governmental interest”).

         Defendants do not dispute that the right to direct one’s medical treatment is fundamental.

Nor do they dispute that often the only meaningful way to exercise this right is to do so

prospectively. That is why the State of Idaho passed the Idaho Medical Consent and Natural

Death Act. Instead, Defendants assert that there is nothing to prevent the state from depriving all

pregnant people of this fundamental right and conditioning the rights of all women upon their not

becoming pregnant, so long as it could justify restricting the liberty of one individual in a single

hypothetical case. Dkt. 38 at 2-3. According to Defendants, such a sweeping restriction need not

be supported by a compelling government interest so long as the state could have a compelling

interest in a single case. Id. Nor must the restriction be narrowly tailored to address only those

circumstances in which the state does have a compelling interest. Id. at 2-4. Neither United

States v. Salerno, nor any other case supports this backwards logic.




REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 2
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 3 of 12



         Under Salerno, for a restriction on the fundamental right to direct one’s medical

treatment to be valid, the restriction would have to be narrowly tailored to apply only in those

circumstances in which the state could assert a compelling interest. Id. at 748-51. Further, the

restriction would have to include procedural protections to ensure that even in those narrow

circumstances, the state would honor the health care directive of every individual unless and

until it could demonstrate a sufficiently compelling interest to override that directive. Id. The

Pregnancy Exclusion does the opposite. Instead of placing the onus upon the state to justify

depriving people of their right to medical decision-making in each case before invalidating any

part of a person’s health care directive, the Pregnancy Exclusion establishes, as the default, that

the health care directives of all people who are or could become pregnant are unenforceable

         To suggest, as Defendants do, that pregnant women can always assert their rights once

they become incapacitated is as pernicious as it is nonsensical. Once someone is incapacitated,

the window for making one’s own medical decisions is closed. The harm has long since taken

place. All persons, pregnant or not, are entitled to due process before the state can deprive them

of their fundamental right to liberty. The Pregnancy Exclusion turns this age-old principle on its

head. Thus, there is no set of circumstances in which the Exclusions would be constitutional.

         There is likewise no set of circumstances in which the Pregnancy Exclusion could be

applied in a manner that comports with the Equal Protection Clause. There is no rational basis,

let alone a compelling reason to limit the enforceability of the health care directives of people

who can become pregnant in service of potential life, while honoring without question the health

care directives of others whose bodies may sustain the lives of third parties who are actually

alive. Underlying the Pregnancy Exclusion are offensive stereotypes that deeply demean women

– nothing more. As such, the Pregnancy Exclusion also discriminates based on gender. For this


REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 3
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 4 of 12



myriad of reasons, there is no set of circumstances in which the Pregnancy Exclusion could be

applied in a manner that is constitutional, and it was clear error to conclude otherwise.

         II.      It Was Clear Error Not To Subject The Pregnancy Exclusion To The Same
                  Strict Scrutiny Analysis That The Court Applied In Salerno.
         As Plaintiffs have argued throughout these proceedings, the holding of Salerno is clear: a

blanket restriction on the fundamental right to liberty must be supported by a compelling

government interest; it must be narrowly tailored to address that interest; and it must guarantee

procedural due process on a case-by-case basis. Otherwise, it is unconstitutional in all

circumstances. Salerno, 481 U.S. at 748-51.

         Contrary to Defendant’s Response, this is precisely how the Ninth Circuit interprets

Salerno. Arpaio, 770 F. 3d 772. 1 Lopez-Valenzuela v. Arpaio concerned a facial challenge

alleging that legislation enacted pursuant to Proposition 100, a measure to amend the state

constitution to preclude bail for certain offenses if the person charged was in the United States

illegally, violated plaintiff’s fundamental right to liberty. The Ninth Circuit struck down the law

because it did not satisfy strict scrutiny, as required by Salerno, observing:

         the Court [in Salerno] concluded that the Bail Reform Act satisfied heightened scrutiny
         because it . . . served a ‘compelling’ . . . governmental interest ‘in preventing crime by
         arrestees’. . . [The Act]: (1) ‘narrowly focuse[d] on a particularly acute problem in which
         the Government interests are overwhelming’ . . . (2) ‘operate[d] only on individuals who
         have been arrested for a specific category of extremely serious offenses’ — individuals
         that ‘Congress specifically found’ were ‘far more likely to be responsible for dangerous
         acts in the community after arrest’ . . . and (3) afforded arrestees ‘a full-blown adversary
         hearing’ at which the government was required to ‘convince a neutral decisionmaker by
         clear and convincing evidence that no conditions of release can reasonably assure the
         safety of the community or any person.’


1
  See also Buffin v. City & Cty. of S.F., No. 15-cv-04959-YGR, 2018 U.S. Dist. LEXIS 6853,
*14-15 (N.D. Cal. 2018) (concluding, based on Salerno and Arpaio, that strict scrutiny applied to
plaintiffs’ claims that the county system of pretrial bail violated their fundamental right to
liberty).


REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 4
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 5 of 12



Id., 770 F.3d at 779-780 (emphasis added) (quoting Salerno, 481 U.S. 739) (internal citations

omitted). Thus, the court concluded, the laws at issue would satisfy substantive due process only

if “‘narrowly tailored to serve a compelling state interest.’" Id. at 781(emphasis added) (quoting

Reno v. Flores, 507 U.S. 292, 302 (1993) (citing Salerno, 481 U.S. at 746). Because the

Proposition 100 laws did not meet this exacting standard, the court concluded that “the entire

statute fails [under] Salerno] . . . and would thus be invalid in all of its applications.” Id. at 789

(second emphasis added) (citing other sources).

         Indeed, the court was explicit that the legislation was invalid “in all of its applications”

even though there might be cases in which the state could justify detaining a person without bail.

As the court explained, “[e]ven persons who could be detained [if properly afforded due process]

could successfully challenge the Proposition 100 laws . . .” Id. (citing other sources). The

Pregnancy Exclusion does not afford due process to some plaintiffs but not others. It does not

afford due process at all. Thus, “facial invalidation is appropriate,” as “any [person who is

pregnant] raising the same challenge[s] [that plaintiffs’ raise] would also win.” Id. quoting

Citizens United v. Fed. Election Comm'n, 558 U.S. 310, 376 (2010) (Roberts, C.J., concurring).

         Defendants cite Tucson Woman’s Clinic v. Eden, 379 F.3d 531 (9th Cir. 2004) and S.D.

Myers, Inc. v. City & Cty. of S.F., 253 F.3d 461 (9th Cir. 2001) for the proposition that the Court

need not apply strict scrutiny. Those cases are inapposite, however, as the claims to which the

Salerno standard applied did not assert violations of a fundamental right. Tucson Woman’s

Clinic, 379 F.3d 531 (applying the Salerno “no set of circumstances” standard to a claim that a

regulation requiring a physician with admitting privileges be present anytime abortions were

being performed constituted an unconstitutional delegation of authority to private hospital boards

– not that it violated a fundamental right); and S.D. Myers, Inc., 253 F.3d at 472 (applying the


REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 5
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 6 of 12



Salerno standard to a claim that a San Francisco ordinance was “facially invalid under principles

of due process” – not because it violated a fundamental right – but because it exerted

extraterritorial control over plaintiff’s lawful business practices).

         Salerno is clear, as is the law in the Ninth Circuit. A blanket restriction on the right to

liberty that does not itself satisfy strict scrutiny is invalid in all circumstances. Salerno, 481 U.S.

at 747-51; Arpaio, 770 F.3d at 782-89. As set forth in Plaintiffs’ Complaint, and as they have

argued at every stage of these proceedings, the Pregnancy Exclusion satisfies none of the

requirements of strict scrutiny. Unlike the Bail Reform Act, which was supported by

Congressional findings based on extensive research about the risk of danger to the community

posed by a certain narrow class of arrestees (those charged with offenses generally associated

with organized crime), Defendants have offered no compelling reason to deny all pregnant

people their fundamental right to medical decision-making. 2 Even if the Pregnancy Exclusion

was supported by a compelling state interest, it is not narrowly tailored. It is not tailored at all. 3

Finally, in stark contrast to the robust protections in the Bail Reform Act to ensure that no

individual suffered any loss of liberty without an individualized weighing of the interests of the

state versus the interests of that individual, the Pregnancy Exclusion deprives all pregnant

women of their fundamental right to medical decision-making with no process at all.

         Defendants suggest in a footnote that Plaintiffs cannot assert a claim based on the denial

of procedural due process because they do not allege that “any hospital employs deficient



2
  Indeed, it is hard to imagine how there could be any such justification as Defendants concede
that it would be the rare circumstance in which this would even occur. Dkt. 27 at 3-4.
3
  Again, it is hard to imagine how a blanket restriction like the Pregnancy Exclusion could ever
satisfy this requirement given the admonition by the court in In re A.C. that while the court could
“not quite foreclose the possibility that a conflicting state interest may be so compelling that the
patient's wishes must yield . . . such cases [would] be extremely rare and truly exceptional.” In
re A.C., 573 A.2d 1235, 1252 (D.C. 1990).

REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 6
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 7 of 12



procedures . . . ”. This argument misses the point entirely. By the time someone is

incapacitated, the harm is already done. The window for exercising his or her right to medical

decision-making has closed. The process that hospitals employ as a last resort when a person

does not have an health care directive, known as “substituted judgment,” is no substitute for the

right to make one’s own decisions, nor does “substituted judgment” afford the due process that

the Fourteenth Amendment requires. 4 That is precisely why invaliding a health care directive is

equal to depriving a person of the right to medical decision making and must be actionable at the

moment the health care directive is executed. It is also the reason why Idaho passed the Idaho

Medical Consent and Natural Death Act – to ensure that the right to medical decision-making is

meaningful, at least for those Idahoans who can become pregnant. 5 By refusing to recognize

their health care directives, the Pregnancy Exclusion effectively deprives all pregnant people of

their right to medical decision-making – a harm that is immediate and not hypothetical – with no

due process. 6 Thus, under Salerno, there is no set of circumstances in which the Pregnancy


4
  The circumstances under which the process of substituted judgment takes place – under
significant time constraints, with less than reliable evidence, and without most of the benefits of
a full-blown adversarial hearing -- render it wholly inadequate to ensure due process. In the
words of the court in In re A.C: “[a]ny intrusion implicating such basic values ought not be
lightly undertaken when the mother . . . is in no position to prepare meaningfully for trial. . . .
‘The procedural shortcomings rampant in these cases are not mere technical deficiencies. They
undermine the authority of the decisions themselves, posing serious questions as to whether
judges can . . . realistically frame principled and useful legal responses to the dilemmas with
which they are being confronted . . . Courts dealing with other . . . medical decision-making
conflicts have insisted both upon much more rigorous procedural standards and . . . significantly
more information.’” Id., 573 A.2d at 1248 (quoting Gallagher, Prenatal Invasions and
Interventions: What's Wrong with Fetal Rights, 10 Harv. Women's L.J. 9, 49 (1987)).
5
  There is nothing in the Idaho Medical Consent and Natural Death Act or anywhere else to
inform medical providers that they should afford any process at all. Even if the state restructured
the statute so as to afford due process before declaring any person’s health care directive invalid,
the critical questions are not “whether a woman is pregnant, whether she is incapacitated, [and]
what procedures are medically necessary and appropriate.” The critical questions are: (1) what
the pregnant person would have wanted; and (2) whether the interest of the state in her specific
case is sufficiently compelling to override her right to make that decision for herself. Id. at 1247.
6
  As Plaintiffs’ counsel noted during oral argument, there appear to be no reported cases in the
Ninth Circuit that specifically address whether the refusal to recognize a health care directive is

REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 7
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 8 of 12



Exclusion could be applied constitutionally. Defendants confused interpretation of the law

represents a radical departure from well-settled principles of due process for which there is no

authority. Adopting this logic, especially on a Motion to Dismiss, was clear error.

         III.     It Was Clear Error To Dismiss Plaintiffs’ Equal Protection Claims.

                  a. There is no constitutional basis to invalidate the health care directives of
                     pregnant people, but not others whose bodies could sustain another’s life.

         It was clear error to dismiss Plaintiffs’ Equal Protection claims without any analysis. The

arguments Defendants raise in support of this decision are unavailing. As Plaintiffs have

explained throughout this litigation, there is no rational basis, let alone a compelling one for

Idaho to constrain the rights of people with the capacity for pregnancy, but not the rights of

others whose bodies could sustain the life of another living person. 7 A person whose kidney or

marrow or blood could save their living child or other relative is not forced to prospectively and

irretrievably forego their statutory and constitutional rights. The law does not permit the state to

violate the bodily integrity of one group of people but not another without a compelling basis for

making that distinction. See Skinner v. Okla., 316 U.S. 535 (1942). Dandridge v. Williams, 397



itself a violation of a fundamental right. Other lower courts have held, however, that state
policies that refuse to honor health care directives violate the fundamental right to liberty, and
those affected need not wait until they are sick to challenge those policies. Stockwell v. State, 54
Kan. App. 2d 325, 328-329 (Kan. Ct. App. 2017) (holding that a state hospital policy that largely
invalidated the “Do Not Resuscitate” requests of individuals who were involuntarily confined
violated the plaintiff’s fundamental right to refuse unwanted medical treatment, notwithstanding
that the plaintiff was not yet sick or seeking to enforce his DNR). See also, Self v. Milyard, No.
11-cv-00813-RBJ-CBS, 2012 U.S. Dist. LEXIS 129263, *23 (observing that “it is
constitutionally mandatory that a prison have in place a reasonable and effective method of
assuring that an inmate's DNR directive will be honored. . . .”) In any event, Defendants have not
disputed that the refusal to recognize a health care directive is tantamount to a denial of the
fundamental right to medical decision-making, or that Plaintiffs have standing right now to assert
their claims.
7
  To be clear, Plaintiffs have never argued that Idaho has drawn a distinction between pregnant
women and other people “with a connection to the fetus.” See Dkt. 38 at 7.

REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 8
144424186.2
              Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 9 of 12



U.S. 471, 486-87 (1970) does not undermine the core principle in Skinner. Critically, Dandridge

did not involve a statute that burdened a fundamental right, so the state did not have to establish

a compelling justification for the distinction it drew.

         Moreover, just one year after the Supreme Court decided Dandridge, it also held that,

while the Equal Protection Clause does not wholly deny to states the power to distinguish

between classes of persons it “[D]oes, however, deny to States the power to legislate that

different treatment be accorded to persons placed by a statute into different classes on the basis

of criteria wholly unrelated to the objective of that statute.” Reed v. Reed, 404 U.S. 71, 75-76

(1971) (striking down an Idaho law that preferred “males over females” in appointing

administrators of an intestate’s estate as unconstitutional sex discrimination) (emphasis added).

Thus, even classifications that do not implicate a fundamental right or a suspect class – must

“rest upon some ground of difference having a fair and substantial relation to the object of the

legislation, so that all persons similarly circumstanced shall be treated alike.” Id. (emphasis

added) (citing Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920)).

         Further, the Pregnancy Exclusion was not enacted as an end unto itself, to “attack” a

“social problem” of pregnant women foregoing medical interventions that might benefit their

fetuses. It is part of a law whose object is to “recognize the right of a competent person to have

his or her wishes for medical treatment and for the withdrawal of artificial life-sustaining

procedures carried out even though that person is no longer able to communicate with the health

care provider” and “to establish an effective means for such communication.” I.C. § 39-4509(2),

(3). Rather than having “a fair and substantial relation to the object of the legislation,” the

Pregnancy Exclusion undermines this purpose. The Equal Protection Clause does not give states

carte blanche to experiment on its residents in service of hypothetical problems. See, e.g., U.S.


REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 9
144424186.2
          Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 10 of 12



Dep’t of Agric. v. Moreno, 413 U.S. 528, 538 (1973) (denying food stamps to households of

unrelated people violated the Equal Protection Clause as it was “wholly irrational” and

undermined the purpose of the program by excluding the people most in need); Romer v. Evans,

517 U.S. 620 (1996) (law that repealed and prohibited new laws that protected LGTBQ

Coloradans from discrimination was irrational because it was specious and based on animus).

                b. Restricting the enforceability of the health care directives of all who are
                   or can become pregnant is unconstitutional, gender-based discrimination.

         When a state imposes a restriction that is based on gender, the state’s burden is

heightened. Sessions v. Morales-Santana, 198 L. Ed. 2d 150 (2017) (holding immigration

preference for children of “unwed mothers” unconstitutional). As the Court held in Morales-

Santana, “[s]uccessful defense of legislation that differentiates on the basis of gender . . .

requires ‘an exceedingly persuasive justification.’ Id. at 163 (citing U.S. v. Virginia, 518 U.S.

515, 531 (1996); Kirchberg v. Feenstra, 450 U.S. 455, 461 (1981)).

         The Pregnancy Exclusion ensures that all women’s health care directives – tools to

ensure their constitutional rights to bodily autonomy and medical privacy and to communicate

deeply personal decisions about life and death – are immediately contingent, rather than fully

respected in the eyes of the law. It does so in the name of fetal protection, a purpose that the

Supreme Court has rejected as a proper basis for gender-based discrimination. Auto. Workers v.

Johnson Controls, Inc., 499 U.S. 187, 206, 211 (1991) (employer’s policy excluding all fertile

women from jobs that exposed them to lead was sex discrimination under Title VII of the Civil

Rights Act). The true analog to the Pregnancy Exclusion law is not the Pemberton scenario that

Defendants propose, which involved the rights of a single individual. See Pemberton v.

Tallahassee Mem. Reg. Med. Ctr., 66 F. Supp.2d 1247 (N.D. Fla. 1999). The true analog would

be a state law requiring all pregnant women to submit to cesarean surgery, or a law prohibiting

REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 10
144424186.2
           Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 11 of 12



all women of reproductive age from working in certain jobs that exposed them to teratogenic

chemicals. That these laws would be unconstitutional in all circumstances is obvious. 8

           Conditioning the validity of women’s health care directives on their not becoming

pregnant while unquestionably honoring men’s health care directives, is a vestige of offensive

stereotypes that deeply demean women. For over fifty years, courts have unequivocally rejected

those stereotypes as a basis for restricting women’s rights. Morales-Santana, 198 L. Ed. 2d at

162-163 (detailing the history of Equal Protection decisions addressing “an era when the

Nation’s lawbooks were rife with overbroad generalizations about the way men and women

are.”) 9

           Having summarily concluded that there is some set of circumstances in which the

Pregnancy Exclusion could be applied constitutionally, the Court effectively held that the

Pregnancy Exclusion comports with Equal Protection. To reach this conclusion without any

analysis on a Motion to Dismiss constitutes clear error. For the foregoing reasons, Plaintiffs’

respectfully request that this Court reconsider and reverse its Memorandum Decision and Order.




8
  It is the conflation of the Pregnancy Exclusion with abortion that clouds what should otherwise
be clear here. Of course, even under abortion jurisprudence the Pregnancy Exclusion would be
unconstitutional. Indeed, a blanket ban on post-viability abortions, just because some post-
viability abortions could be prohibited, is unconstitutional. Planned Parenthood of Se. Pa. v.
Casey, 505 U.S. 833, 846 (1992) (the state may restrict abortions after viability, “if the law
contains exceptions for pregnancies which endanger the woman’s life or health.”).
9
  See also Stanton v. Stanton, 421 U.S. 7, 14-15 (1975) (“[n]o longer is the female destined
solely for the home and the rearing of the family, and only the male for the marketplace and the
world of ideas”); Casey, 505 U.S. at 897 (“[o]nly one generation has passed since this Court
observed that ‘woman is still regarded as the center of home and family life,’ with attendant
‘special responsibilities’ that precluded full and independent legal status under the Constitution. .
. [t]hese views, of course, are no longer consistent with our understanding of the family, the
individual, or the Constitution”) (internal citations omitted).

REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 11
144424186.2
          Case 1:18-cv-00239-BLW Document 39 Filed 05/16/19 Page 12 of 12




DATED: May 16, 2019.                           PERKINS COIE LLP


                                               By:      /s/ Richard C. Boardman
                                                     Richard C. Boardman
                                                     RBoardman@perkinscoie.com
                                                     1111 West Jefferson Street, Suite 500
                                                     Boise, ID 83702-5391
                                                     Telephone: 208.343.3434

                                               COMPASSION AND CHOICES

                                               By:    /s/ Kevin Diaz_________________________
                                                      Kevin Díaz, admitted Pro Hac Vice
                                                      kdiaz@compassionandchoies.org
                                                      4224 NE Halsey St., Suite 335
                                                      Portland, OR 97213
                                                      Telephone: 503.943.6532

                                               LEGAL VOICE
                                               By: /s/ Kim Clark________________________
                                                    Kim Clark, admitted Pro Hac Vice
                                                    kclark@legalvoice.org
                                                    907 Pine Street, Suite 500
                                                    Seattle, WA 98101
                                                    Telephone: 206.682.9552

                                               Attorneys for Plaintiffs




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 16, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

         W. Scott Zanzig
         Civil Litigation Division
         Office of the Attorney General
         scott.zanzig@ag.idaho.gov

                                                 /s/ Richard C. Boardman
                                          Richard C. Boardman




REPLY IN SUPPORT OF PLAINTIFFS’ MOTION FOR RECONSIDERATION OF
MEMORANDUM DECISION AND ORDER [DKT 33] - 12
144424186.2
